 Case 19-15464       Doc 12   Filed 06/27/19 Entered 06/27/19 09:01:43   Desc Main
                                Document     Page 1 of 4



                                        In the
           United States Bankruptcy Court
                        For the Northern District of Illinois



                                             EASTERN DIVISION
  IN RE:                                     HON. JACQUELINE P. COX

     DEMONTAE MOORE,                         CASE NO. 19-BK-15464
                                             CHAPTER 13
           DEBTOR.
                                             HEARING DATE: JULY 22, 2019
                                             HEARING TIME: 10:30 A.M.




                           OBJECTION TO
                        P LAN C ONFIRMATION



   The City of Chicago (“City”) objects to confirmation of Debtor Demontae Moore’s
proposed chapter 13 plan.       The plan as proposed does not comply with the
requirements of the Bankruptcy Code, 11 U.S.C. § 101 et seq. (“Code”), and thus
cannot be confirmed.



               T REATMENT OF THE C ITY ’S C LAIM

   The City has a secured claim in the amount of $10,472.15. See Claims Register
4-1. The Debtor has filed a chapter 13 plan [Docket 6] (“Plan”) which provides that
the City’s secured claim for utility charges will be paid in regular monthly
 Case 19-15464        Doc 12   Filed 06/27/19 Entered 06/27/19 09:01:43     Desc Main
                                 Document     Page 2 of 4


payments; see Plan, § 3.2. The amount of the proposed payment is $25.00 per
month. Id.



               R EQUIREMENTS FOR C ONFIRMATION

   Section 1325(a)(5) of the Code, 11 U.S.C. § 1325(a)(5), provides three ways for a
debtor to deal with secured claims in a plan. Paragraph 1325(a)(5)(A) allows for
confirmation if the creditor accepts the plan, but the City does not accept the
Debtors’ proposed treatment of its claim. The Debtor is not proposing to surrender
the collateral securing the City’s claims (a house), which would satisfy paragraph
1325(a)(5)(C). So, to confirm a plan, the Debtor must provide the City with the
treatment mandated by, inter alia, paragraph 1325(a)(5)(B)(ii), which, as it relates
to this case, requires that, with respect to each allowed secured claim provided for
by the plan,


               (ii)   the value, as of the effective date of the plan, of
                      property to be distributed under the plan on
                      account of such claim is not less than the allowed
                      amount of such claim[.]


                              O BJECTION :
                        I NSUFFICIENT P AYMENTS

   As noted, the City has a secured claim in the amount of $10,472.15. The Plan
proposes to pay the City $25.00 per month. The term of the Plan per section 2.1 is
36 months, which would result in payment of $900, i.e., less than 10% of the City’s
claim. Even if the plan term were extended to 60 months, payments would still
total only $1,500, nowhere near the claim amount. To pay the City’s claim within
the five year maximum plan term, monthly payments would need to be
approximately $175; to complete in 36 months, approximately $291. The treatment
currently provided constitutes payment of less than the amount of the City’s


                                            2
 Case 19-15464     Doc 12    Filed 06/27/19 Entered 06/27/19 09:01:43   Desc Main
                               Document     Page 3 of 4


secured claim, in violation of Section 1325(a)(5)(B)(ii). Because the Plan violates
this provision, it cannot be confirmed.



                                C ONCLUSION

   For the foregoing reasons, the Plan does not comply with Section 1325(a), and
therefore confirmation should be denied.


DATED: JUNE 27, 2019                           RESPECTFULLY SUBMITTED,

                                               THE CITY OF CHICAGO

                                               Mark Flessner
                                               Corporation Counsel

                                               By: /s/ Charles A. King
                                                   Assistant Corporation Counsel
David P. Holtkamp (6298815)
Senior Assistant Corporation Counsel
Charles A. King (6216362)
Assistant Corporation Counsel
CITY OF CHICAGO, DEPARTMENT OF LAW
Chicago City Hall
121 N LaSalle St., Ste. 400
Chicago, IL 60602
Tel: (312) 742-0019
Email: David.Holtkamp2@cityofchicago.org
       Chuck.King@cityofchicago.org




                                           3
Case 19-15464   Doc 12   Filed 06/27/19 Entered 06/27/19 09:01:43     Desc Main
                           Document     Page 4 of 4




                         CERTIFICATE OF SERVICE

          I, Charles A. King, an attorney, hereby certify that on June 27,
    2019, I caused a copy of the attached City of Chicago’s Objection to
    Plan Confirmation to be served via the court’s electronic noticing
    system for Registrants on those designated to receive such service as
    provided on the attached Service List.



                                                /s/ Charles A. King


                                SERVICE LIST
    Registrants
    (Via CM/ECF)

    Thomas March             tmarch@semradlaw.com

    Tom Vaughn               ecf@tvch13.net

    Patrick S. Layng         USTPRegion11.ES.ECF@usdoj.gov
